CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 2.500% InterNotes® Due May 15, 2022 Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 450 Dated Monday, May 22, 2017 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014) CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FD52 $4,303,000 100% 1.250% $4,249,212.50 Fixed 2.500% MONTHLY 05/15/2022 06/15/2017 $1.39 Yes Senior Unsecured Notes Redemption Information: Non-Callable National Rural Utilities Cooperative Finance Corp Offering Dates: Monday, May 15, 2017 through Monday, May 22, 2017 Trade Date: Monday, May 22, 2017 @12:00 PM ET
